Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions ai*e not binding precedent in this circuit.
PER CURIAM:
Federal prisoner Paul A. Lee petitions this court for a writ of mandamus seeking an order directing the district court to rule on several motions. The district court docket sheet discloses that the court denied the motions on June 9, 2009, 2009 WL 1686509. As a result, Lee’s request for relief is moot. Accordingly, although we grant leave to proceed in forma pauperis, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before us and argument would not aid the decisional process.

PETITION DENIED.